149 So.2d 923 (1962)
Fred L. SHUTTLESWORTH
v.
CITY OF BIRMINGHAM.
6 Div. 940.
Supreme Court of Alabama.
December 20, 1962.
Rehearing Denied February 28, 1963.
Peter A. Hall and Orzell Billingsley, Jr., Birmingham, for petitioner.
Wm. C. Walker, Birmingham, opposed.
MERRILL, Justice.
The petition for certiorari to the Court of Appeals must be stricken because it is not on transcript paper. Supreme Court Rule 32; Ex parte Cranmore, Ala., 129 So.2d 688; Ex parte Davis, 269 Ala. 58, 110 So.2d 306; Accardo v. State, 268 Ala. 293, 105 So.2d 865; McDonald v. Amason, 267 Ala. 654, 104 So.2d 719; Ladd v. State, 266 Ala. 586, 98 So.2d 59.
Petition for writ of certiorari stricken.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.